DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 10/12/2022 have been entered. Applicant amendments to the drawings and claims overcomes the previous drawing objections and 112(b) rejections made in the Office Action mailed 07/19/2022. The previous drawing objections and 112(b) rejections are withdrawn. 

Status of Claims
	Claims 29-38, 40-49 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-38, 40-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-2009/0114673-A1) in view of Seto (US-20040208785-A1) and Reynolds (US-2008/0094804-A1).
Regarding claim 29, Matsumoto teaches a removable sensor clip (storage 1) assembly for storing and dispensing analyte testing sensors in a housing (casing 5), the removable sensor clip assembly (1) comprising ([0048], Figure 1): 
a plurality of analyte test sensors (sensors S) arranged in a stack, each of the plurality of analyte test sensors (S) configured to assist in testing an analyte in a fluid sample ([0048], Figure 1);
	[0049] recites “The storage 1 is like a box, capable of storing a stack of sensors S…” 
	Matsumoto does teach where the storage 1 has a wall 1 in the form of a rectangular tube, where alternatively “the tubular wall may not be essentially be tubular, and may be formed with e.g. a plurality of longitudinal slits dividing the tube into a plurality of strip pieces.” Matsumoto does not show what this would look like. 
	In the analogous art of analysis element cartridges that contains analysis elements, Seto teaches an analysis element cartridge with cutouts (Seto; [0002], [0027]).
	Specifically, Seto teaches an analysis element cartridge 1 that is in the form of a rectangular chamber and an open top, where there is a chamber 2 that holds dry analysis elements 10 (Seto; [0027]). [0027] of Seto further describes where there are cutouts 4-6 that are formed on at least three sides of the analysis element housing chamber 2 that extend downward.  It is seen in the annotated Figure 1 of Seto below that the analysis element cartridge 1 is a skeletal frame that has a top, bottom, and plurality of sides. It is further understood that all components are connected to one another, and therefore the top, bottom, and plurality of sides are interconnected to define chamber 2 (an internal chamber). The dashed rectangular box defines at least one of the plurality of sides formed as a plurality of elongated rails spaced from one another by a first structural gap disposed between adjacent elongated rails. It is understood that 6 is a cutout as described by [0027] of Seto, where on either side of the cutout 6 are a pair of elongated rails labeled as posts 1c in the dashed rectangular box below (Seto; [0028]). 
	As further seen in the annotated Figure 1 of Seto below, the solid rectangular box encloses a second structural gap that separates the side in the dashed rectangular box. It is seen that on the other side there will be a second gap that separates the dashed rectangular box from another side. 

    PNG
    media_image1.png
    541
    421
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art to modify the storage of Matsumoto such that it has the cutouts taught by Seto because Seto teaches that the cutouts serve as paths for fingers holding the dry analysis elements when loading the elements into the cartridge (Seto; [0027]). 
	Modified Matsumoto does not teach:
a flexible seal member extending substantially continuously around an outer edge of the top of the skeletal frame, the flexible seal member configured to mate with an interior wall of a sensor clip assembly housing thereby forming vapor-tight seal between the interior wall and the top of the skeletal frame.
	In the analogous art of cartridges and sensor-dispensing instruments, Reynolds teaches a plurality of test sensors that are stacked in a housing (Reynolds; [0001], [0086]). 
	Specifically, Reynolds teaches where a cartridge 10 includes a sealing port 22 that surrounds the opening 20 of cartridge 10, where in one embodiment the sealing port 22 is a hollow seated tube that is made of a polymeric material (Reynolds; [0094]). It is further stated by [0094] of Reynolds that the sealing port 22 contacts the inner surface 102a of a housing 102, seen in Figure 2 of Reynolds. It is understood that the sealing port 22 that surrounds the opening 20 of the cartridge 10 extends substantially continuously around an outer edge of the top of the cartridge 10, as the area where sealing port 22 is seen in Figure 1 of Reynolds is at the top of the cartridge, and is understood to surround that edge. 
	It would have been obvious to one skilled in the art to modify the storage of modified Matsumoto such that it has the sealing port as taught by Reynolds because Reynolds teaches that the sealing port assists in sealing the cartridge against a dispensing outlet of a sensor-dispensing instrument. 
	It is understood that the sealing port 22 of Reynolds would be placed at discharge port 19 of the storage 1 of Matsumoto such that the discharge port 19 is sealed against the measuring position P, where this area is understood to be a dispensing outlet of the test sensors S (Matsumoto; [0053], [0056], Figure 1). 
Regarding claim 30, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein the bottom of the skeletal frame defines an aperture configured to receive therethrough the plurality of analyte test sensors.
It is seen in Figure 2 of Matsumoto that there is an insertion port 10, where it is described by [0051] of Matsumoto that there are a pair of stoppers 11 that are elastic to allow the insertion of the sensors S from beneath the insertion port 10 of the storage 1. 
Regarding claim 31, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein the bottom of the skeletal frame includes a pair of opposing flexible tabs configured to receive therethrough the plurality of analyte test sensors, the pair of opposing flexible tabs being configured to retain the plurality of analyte test sensors inside the internal chamber and flex such that the plurality of analyte test sensors can pass through the bottom of the skeletal frame into the internal chamber.
It is seen in Figure 2 of Matsumoto that there is an insertion port 10, where it is described by [0051] of Matsumoto that there are a pair of stoppers 11 that are elastic to allow the insertion of the sensors S from beneath the insertion port 10 of the storage 1. Further, [0070] of Matsumoto states that sensors S placed in the storage 1 are prevented by stoppers 11 from dropping downward and therefore remain loaded appropriately. 
Regarding claim 32, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches a cap disposed on the top of the skeletal frame, the cap including an elongated slot configured to receive therethrough an ejection mechanism for advancing the plurality of analyte test sensors, one at a time, out of the internal chamber of the skeletal frame.
[0049] of Matsumoto states that the wall 1a of the storage 1 has an upper end connected to a lower surface of a base member 70 that is fixed in the casing 5. It is then described by [0051] of Matsumoto that the due to the action of spring 62, the contact plates 13 are always pressed upward by the spring 62 to contact the lower surface of the base member 70. It is seen in Figure 2 of Matsumoto that the contact plates 13 are contacting the upper most sensor S, where the springs 12 that are attached to the contact plates 13 are also attached to the base member 70. It is therefore understood that the base member, including springs 12 and contact plates 13, are part of a cap that is disposed on the top of the storage 1. It is further seen in Figure 4 that the base member 70 that supports the storage 1 has a slit 73 that communicates with discharge port 19 and cutout recess 19a of storage 1, where a second movable member 2B is capable of passing through slit 73, cutout recess 19a, and discharge port 19 to push the uppermost sensor S toward the measuring portion P (Matsumoto; [0056], [0057]). 
Regarding claim 33, modified Matsumoto teaches the removable sensor clip assembly of claim 32. Modified Matsumoto further teaches wherein a top-most test sensor from the plurality of analyte test sensors lies flush against a bottom of the cap, see claim 32 supra.
It is understood that the base member 70 along with springs 12 and contact plates 13 make up a cap, where it is seen in Figure 2 of Matsumoto that the top-most sensor S contacts the contact plates 13. 
Regarding claim 34, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein each of the plurality of elongated rails is columnar, extending between and connecting the top and the bottom of the skeletal frame.
The storage of Matsumoto has been modified such that it has the structure taught by Seto. It is understood that the posts 1c as seen in Figure 1 of Seto are columnar, and that they would connect the bottom and top of the skeletal frame. 
Regarding claim 35, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein at least one of the plurality of sides of the skeletal frame comprises one or more compliant alignment rails configured to align the plurality of analyte test sensors within the internal chamber.
The storage of Matsumoto has been modified such that it has the structure taught by Seto. It is seen in Seto that the posts 1c that are in the dashed rectangular box in annotated Figure 1 for claim 29 supra are curved, which are understood to be compliant alignment rails configured to align the test sensors. 
Regarding claim 36, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches a push plate on which is seated the plurality of analyte test sensors.
[0050] of Matsumoto teaches a contact plate 61 that contacts the lowermost sensor S, where there is a spring 62 that urges the contact plate 61 in an upward direction. 
Regarding claim 37, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches a pocket attached to the skeletal frame, the pocket being configured to store therein a desiccant material.
It is described by [0098] of Reynolds describes that a desiccant can be added within a container, where it assists in increasing the shelf-use of the test sensors. It is seen in Figure 1 of Reynolds that the desiccant material 26 is added to cartridge 10. [0101] of Reynolds states that the desiccant is placed within the interior of the housing, where it is understood that therefore there would be a pocket to hold the desiccant material. 
It would have been obvious to one skilled in the art to modify the storage of modified Matsumoto such that it has a desiccant as taught by Reynolds because Reynolds teaches that a desiccant can increase the shelf-use of test sensors (Reynolds; [0098]). 
Regarding claim 38, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches an auto-calibration tab attached to the skeletal frame, the auto-calibration tab including detailed calibration information for the removable sensor clip assembly.
It is stated by [0241] of Reynolds that in other embodiments, and instrument may make electrical contact with the cartridge to read calibration information specific to the cartridge. 
It would have been obvious to one skilled in the art to modify the storage of modified Matsumoto such that it has calibration information as taught by the alternative embodiment of Reynolds because Reynolds teaches that the calibration information allows electronics to prompt the user to make or complete certain actions required for testing (Reynolds; [0241]). 
Regarding claim 40, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein the plurality of analyte test sensors includes electrochemical sensors, each of the electrochemical sensors includes a base, one or more electrodes supported by the base, and a reagent in electrical communication with the one or more electrodes, the reagent including an enzyme that is adapted to chemically react with the analyte.
It is stated by [0048] of Matsumoto that the sensor S is a small piece containing a reagent which reacts with glucose and a pair of electrodes contacting the reagent, where it is described in [0052] of Matsumoto that the connector 4 that electrically connects to the electrodes of sensor S such that the measurement circuit 3 is capable of obtaining a glucose level in the blood. It is understood that the sensor S of Matsumoto is an electrochemical sensor. 
Regarding claim 41, modified Matsumoto teaches the removable sensor clip assembly of claim 29. Modified Matsumoto further teaches wherein the plurality of analyte test sensors includes optical sensors.
As stated for claim 40 supra, it is understood that the sensors S described by Matsumoto are electrochemical sensors. 
In the analogous art of cartridges and sensor-dispensing instruments, Reynolds teaches a plurality of test sensors that are stacked in a housing (Reynolds; [0001], [0086]). 
Specifically, Reynolds teaches that the test sensors 14 that are stacked in the housing 12 “are typically electrochemical sensors or optical sensors.” (Reynolds; [0086]). 
Examiner further finds that the prior art contained a device/method/product (i.e., storage holding sensors S) which differed from the claimed device by the substitution of component(s) (i.e., sensors S understood to be electrochemical sensors) with other component(s) (i.e., optical sensors), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., electrochemical sensors for optical sensors), and the results of the substitution (i.e., detection of an analyte) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the electrochemical sensor S of reference Matsumoto with an optical test strip of reference Reynolds, since the result would have been predictable.

Regarding claim 42, Matsumoto teaches an analyte testing system, comprising: 
a sensor clip assembly (storage 1) for storing and dispensing a plurality of analyte test sensors (sensors S) arranged in a stack, the plurality of analyte test sensors (S) configured to receive a fluid sample and generate an indication of a characteristic of an analyte in the fluid sample ([0048], Figure 1), 
a meter (measurement circuit 3 and connector 4) with a housing (casing 5) defining a second internal chamber with an opening, the meter (3 and 4) including testing electronics configured to analyze the indication of the characteristic of the analyte generated by each of the plurality of analyte test sensors (S) ([0048], [0052], [0054], Figure 1), 
	It is stated by [0054] that the connector serves as part of the wiring that establishes electrical connection between terminals 41 to the measurement circuit 3, where it is understood that therefore, the measurement circuit 3 and connector 4 make up a meter. Further, it is seen in Figure 1 that the terminals 41 defines an opening. 
wherein the sensor clip (1) assembly is removably disposed inside the second internal chamber of the housing (5); and 
Matsumoto does teach where the storage 1 has a wall 1 in the form of a rectangular tube, where alternatively “the tubular wall may not be essentially be tubular, and may be formed with e.g. a plurality of longitudinal slits dividing the tube into a plurality of strip pieces.” Matsumoto does not show what this would look like. 
	In the analogous art of analysis element cartridges that contains analysis elements, Seto teaches an analysis element cartridge with cutouts (Seto; [0002], [0027]).
	Specifically, Seto teaches an analysis element cartridge 1 that is in the form of a rectangular chamber and an open top, where there is a chamber 2 that holds dry analysis elements 10 (Seto; [0027]). [0027] of Seto further describes where there are cutouts 4-6 that are formed on at least three sides of the analysis element housing chamber 2 that extend downward.  It is seen in the annotated Figure 1 of Seto below that the analysis element cartridge 1 is a skeletal frame that has a top, bottom, and plurality of sides. It is further understood that all components are connected to one another, and therefore the top, bottom, and plurality of sides are interconnected to define chamber 2 (an internal chamber). The dashed rectangular box defines at least one of the plurality of sides formed as a plurality of elongated rails spaced from one another by a first structural gap disposed between adjacent elongated rails. It is understood that 6 is a cutout as described by [0027] of Seto, where on either side of the cutout 6 are a pair of elongated rails labeled as posts 1c in the dashed rectangular box below (Seto; [0028]). 
	As further seen in the annotated Figure 1 of Seto below, the solid rectangular box encloses a second structural gap that separates the side in the dashed rectangular box. It is seen that on the other side there will be a second gap that separates the dashed rectangular box from another side. 

    PNG
    media_image1.png
    541
    421
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art to modify the storage of Matsumoto such that it has the cutouts taught by Seto because Seto teaches that the cutouts serve as paths for fingers holding the dry analysis elements when loading the elements into the cartridge (Seto; [0027]). 
	Modified Matsumoto does not teach:
a flexible seal member extending substantially continuously around an outer edge of the top of the skeletal frame, 
wherein the flexible seal member is configured to compress against an interior perimeter wall of the second internal chamber of the housing thereby forming a vapor tight seal between the interior perimeter wall and the top of the skeletal frame.
	In the analogous art of cartridges and sensor-dispensing instruments, Reynolds teaches a plurality of test sensors that are stacked in a housing (Reynolds; [0001], [0086]). 
	Specifically, Reynolds teaches where a cartridge 10 includes a sealing port 22 that surrounds the opening 20 of cartridge 10, where in one embodiment the sealing port 22 is a hollow seated tube that is made of a polymeric material (Reynolds; [0094]). It is further stated by [0094] of Reynolds that the sealing port 22 contacts the inner surface 102a of a housing 102, seen in Figure 2 of Reynolds. It is understood that the sealing port 22 that surrounds the opening 20 of the cartridge 10 extends substantially continuously around an outer edge of the top of the cartridge 10, as the area where sealing port 22 is seen in Figure 1 of Reynolds is at the top of the cartridge, and is understood to surround that edge. 
	It would have been obvious to one skilled in the art to modify the storage of modified Matsumoto such that it has the sealing port as taught by Reynolds because Reynolds teaches that the sealing port assists in sealing the cartridge against a dispensing outlet of a sensor-dispensing instrument. 
	It is understood that the sealing port 22 of Reynolds would be placed at discharge port 19 of the storage 1 of Matsumoto such that the discharge port 19 is sealed against the measuring position P, where this area is understood to be a dispensing outlet of the test sensors S (Matsumoto; [0053], [0056], Figure 1). 
Regarding claim 43, modified Matsumoto teaches the analyte testing system of claim 42. Modified Matsumoto further teaches wherein the bottom of the skeletal frame includes a pair of opposing flexible tabs configured to receive therethrough the plurality of analyte test sensors, the pair of opposing flexible tabs being configured to retain the plurality of analyte test sensors inside the first internal chamber and flex such that the plurality of analyte test sensors can pass through the bottom of the skeletal frame into the first internal chamber.
It is seen in Figure 2 of Matsumoto that there is an insertion port 10, where it is described by [0051] of Matsumoto that there are a pair of stoppers 11 that are elastic to allow the insertion of the sensors S from beneath the insertion port 10 of the storage 1. Further, [0070] of Matsumoto states that sensors S placed in the storage 1 are prevented by stoppers 11 from dropping downward and therefore remain loaded appropriately.
Regarding claim 44, modified Matsumoto teaches the analyte testing system of claim 42. Modified Matsumoto further teaches a cap disposed on the top of the skeletal frame, the cap including an elongated slot configured to receive therethrough an ejection mechanism for advancing the plurality of analyte test sensors, one at a time, out of the first internal chamber of the skeletal frame.
[0049] of Matsumoto states that the wall 1a of the storage 1 has an upper end connected to a lower surface of a base member 70 that is fixed in the casing 5. It is then described by [0051] of Matsumoto that the due to the action of spring 62, the contact plates 13 are always pressed upward by the spring 62 to contact the lower surface of the base member 70. It is seen in Figure 2 of Matsumoto that the contact plates 13 are contacting the upper most sensor S, where the springs 12 that are attached to the contact plates 13 are also attached to the base member 70. It is therefore understood that the base member, including springs 12 and contact plates 13, are part of a cap that is disposed on the top of the storage 1. It is further seen in Figure 4 that the base member 70 that supports the storage 1 has a slit 73 that communicates with discharge port 19 and cutout recess 19a of storage 1, where a second movable member 2B is capable of passing through slit 73, cutout recess 19a, and discharge port 19 to push the uppermost sensor S toward the measuring portion P (Matsumoto; [0056], [0057]). 
Regarding claim 45, modified Matsumoto teaches the analyte testing system of claim 44. Modified Matsumoto further teaches wherein a top- most test sensor from the plurality of analyte test sensors lies flush against a bottom of the cap, see claim 44 supra.
It is understood that the base member 70 along with springs 12 and contact plates 13 make up a cap, where it is seen in Figure 2 of Matsumoto that the top-most sensor S contacts the contact plates 13. 
Regarding claim 46, modified Matsumoto teaches the analyte testing system of claim 42. Modified Matsumoto further teaches wherein each of the plurality of elongated rails is columnar, extending between and connecting the top and the bottom of the skeletal frame.
It is understood that the posts 1c as seen in Figure 1 of Seto are columnar, and that they would connect the bottom and top of the skeletal frame. 
Regarding claim 47, modified Matsumoto teaches the analyte testing system of claim 42. Modified Matsumoto further teaches wherein the plurality of analyte test sensors includes electrochemical sensors, each of the electrochemical sensors includes a base, one or more electrodes supported by the base, and a reagent in electrical communication with the one or more electrodes, the reagent including an enzyme that is adapted to chemically react with the analyte.
It is stated by [0048] of Matsumoto that the sensor S is a small piece containing a reagent which reacts with glucose and a pair of electrodes contacting the reagent, where it is described in [0052] of Matsumoto that the connector 4 that electrically connects to the electrodes of sensor S such that the measurement circuit 3 is capable of obtaining a glucose level in the blood. It is understood that the sensor S of Matsumoto is an electrochemical sensor. 
Regarding claim 48, modified Matsumoto teaches the analyte testing system of claim 42. Modified Matsumoto further teaches wherein the plurality of analyte test sensors includes optical sensors.
As stated for claim 40 supra, it is understood that the sensors S described by Matsumoto are electrochemical sensors. 
In the analogous art of cartridges and sensor-dispensing instruments, Reynolds teaches a plurality of test sensors that are stacked in a housing (Reynolds; [0001], [0086]). 
Specifically, Reynolds teaches that the test sensors 14 that are stacked in the housing 12 “are typically electrochemical sensors or optical sensors.” (Reynolds; [0086]). 
Examiner further finds that the prior art contained a device/method/product (i.e., storage holding sensors S) which differed from the claimed device by the substitution of component(s) (i.e., sensors S understood to be electrochemical sensors) with other component(s) (i.e., optical sensors), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., electrochemical sensors for optical sensors), and the results of the substitution (i.e., detection of an analyte) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the electrochemical sensor S of reference Matsumoto with an optical test strip of reference Reynolds, since the result would have been predictable.

Claim(s) 38 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-2009/0114673-A1), Seto (US-20040208785-A1), and Reynolds (US-2008/0094804-A1), and in further view of Charlton (US-2009/0301166-A1).
Regarding claim 38, modified Matsumoto teaches the removable sensor clip assembly of claim 29. If it is decided that modified Matsumoto does not teach an auto-calibration tab attached to the skeletal frame, the auto-calibration tab including detailed calibration information for the removable sensor clip assembly, in the same problem solving area of detecting analytes using an instrument, Charlton teaches an auto-calibration circuit or label (Charlton; [0007]).
Specifically, Charlton teaches where a sensor package is adapted to be used in an instrument or meter, where the sensor package comprises at least one test sensor, and an auto-calibration circuit or label (Charlton; [0009]). 
It would have been obvious to one skilled in the art to modify the storage of modified Matsumoto such that it has the auto-calibration circuit or label as taught by Charlton because Charlton teaches that the auto-calibration circuit or label is used to automate the process of transferring calibration information (Charlton; [0028]). 

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-2009/0114673-A1) in view of Seto (US-20040208785-A1) and Haar (US-2002/0037238-A1). 
Regarding claim 49, Matsumoto teaches an analyte testing system, comprising: 
an analyte testing device comprising: 
a housing (casing 5) ([0048], Figure 1); and 
Matsumoto does teach where the storage 1 has a wall 1 in the form of a rectangular tube, where alternatively “the tubular wall may not be essentially be tubular, and may be formed with e.g. a plurality of longitudinal slits dividing the tube into a plurality of strip pieces.” Matsumoto does not show what this would look like. 
	In the analogous art of analysis element cartridges that contains analysis elements, Seto teaches an analysis element cartridge with cutouts (Seto; [0002], [0027]).
	Specifically, Seto teaches an analysis element cartridge 1 that is in the form of a rectangular chamber and an open top, where there is a chamber 2 that holds dry analysis elements 10 (Seto; [0027]). [0027] of Seto further describes where there are cutouts 4-6 that are formed on at least three sides of the analysis element housing chamber 2 that extend downward.  It is seen in the annotated Figure 1 of Seto below that the analysis element cartridge 1 is a skeletal frame that has a top, bottom, and plurality of sides. It is further understood that all components are connected to one another, and therefore the top, bottom, and plurality of sides are interconnected to define chamber 2 (an internal chamber). The dashed rectangular box defines at least one of the plurality of sides formed as a plurality of elongated rails spaced from one another by a first structural gap disposed between adjacent elongated rails. It is understood that 6 is a cutout as described by [0027] of Seto, where on either side of the cutout 6 are a pair of elongated rails labeled as posts 1c in the dashed rectangular box below (Seto; [0028]). 
	As further seen in the annotated Figure 1 of Seto below, the solid rectangular box encloses a second structural gap that separates the side in the dashed rectangular box. It is seen that on the other side there will be a second gap that separates the dashed rectangular box from another side. 

    PNG
    media_image1.png
    541
    421
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art to modify the storage of Matsumoto such that it has the cutouts taught by Seto because Seto teaches that the cutouts serve as paths for fingers holding the dry analysis elements when loading the elements into the cartridge (Seto; [0027]). 
	Modified Matsumoto does not teach: 
at least one thermal sensor for detecting a mismatch between an ambient temperature and an internal temperature of the analyte testing device, 
wherein the analyte testing system is configured to perform a corrective measure upon detection of the mismatch; and 
	In the analogous art of analysis systems for the analytical investigation of a body fluid that consists of test elements brought into contact and performing an analysis with a sample to be investigated, Haar teaches a temperature correction device (Haar; abstract). 
	Specifically, Haar teaches an apparatus 2 and single use disposable test elements 3, where the test elements 3 includes a measurement zone 7 such that the test elements 3 contact terminal contacts 14 of the test element support 5 to allow for evaluation (Haar; [0027], [0028], [0029], [0030]). It is described by [0031] of Haar that a component of the electronic measuring and evaluation device 15 is a temperature correction unit 18 that includes a temperature history imaging device STHD 20, where there is a first temperature sensor 23 located in the center of a thermal mass 22 and a second temperature sensor 24 located in the vicinity of the thermal mass 22 (Figures 1-2). [0017] of Haar describes that the function of the STHD is based on the comparison between the temperature measured inside the thermal mass with the temperature of the ambient air in its vicinity, such that if both temperatures coincide the ambient temperature has not changed in the period preceding the measurement, however if the temperature of the thermal mass is smaller than ambient temperature it is assumed that the temperature rose before the time of measurement and vice versa. 
	It would have been obvious to one skilled in the art to modify the apparatus of modified Matsumoto such that it includes the temperature correction unit and temperature sensors taught by Haar because Haar teaches that measurement accuracy is improved with temperature compensation (Haar; [0010]). 

Response to Arguments
Applicant’s arguments, see page 10, filed 10/12/2022, with respect to the rejection(s) of claim(s) 22, 32-34, 36-37, 39, 41 under 35 USC 102, and claims 42, 44-46, and 48 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto (US-2009/0114673-A1), Seto (US-20040208785-A1), and Reynolds (US-2008/0094804-A1).
It is noted that Matsumoto was used as a secondary reference and Reynolds was the primary reference in the Office Action mailed 07/19/2022 and is now being used as a primary reference and secondary reference respectfully. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796